DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 1/12/22.
	Examiner notes the previous withdrawal of prior art on 6/9/21.
	Claims 1, 7, 10-11, and 20 have been amended.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of analyzing search query keywords, manipulating the data, and providing the results of the analysis, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.
Independent claims 1, 11, and 20, in part, describe a method comprising:  receiving a keyword, using the keyword in a search query, parsing webpages and extracting words of a predetermined type for each sentence in each webpage, determining the number of times that each keyword appears in the webpages, generating a candidate keyword for each sentence from the extracted words, 
Next, the aforementioned claims recite additional elements that include: a “computing system” for executing the method, a “memory” for storing executable instructions, a “computing device” for executing the method and sending/receiving data, “one or more processors” for executing the instructions in the memory, a “natural language processing algorithm” for parsing documents, and a “client device” for receiving data and user selections.  The natural language processing algorithm appears to be nothing more than features of computer software.  Dependent claim 2 further recites a “search engine” for performing the aforementioned queries.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 

Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.

Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
	The previous rejection under 35 USC 112(a) has been withdrawn in response to Applicant’s amendments.
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, remain unpersuasive.
First, Applicant argues that the claims are not directed to an abstract idea.  As indicated above, that is clearly not the case.  The invention is nothing more than a process for receiving data, analyzing data, manipulating data, and presenting the results of the analysis.  Simply put, a method, like the claimed method, “that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs, LLC v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). See Electric Power Group, LLC v. Alstom S.A. 830 F.3d 1350 (Fed. Cir. 2016) (collecting information, analyzing it, and displaying In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016) (“classifying and storing digital images in an organized manner” was held to be an abstract concept).
Next, Applicant argues that the claims disclose additional elements that reflect an improvement to a technical field or that improves the functioning of a computing device.  Examiner disagrees.  First and foremost, the limitations that Applicant identifies as additional elements are not additional elements.  Rather, they are included as part of the abstract idea (data analysis).  
More importantly, Examiner notes that the invention is merely a method for presenting data to assist a user, not a machine.  Paragraph 38 of the specification, for example, states that the keyword data is presented to a user for them to select keywords to be stored.  The courts have held that methods of displaying information in a way that helps a person to understand or absorb it are not eligible for patenting.  In the Trading Technologies decision, for example, the Federal Circuit invalidated claims to an innovative GUI that helps a commodities trader to understand the market and decide whether to sell or to hold.  Specifically, the court found that the “invention makes the trader faster and more efficient, not the computer.”  It concluded that the claims are ineligible because they are “focused on providing information to [people] in a way that helps them process information more quickly” rather than on improving the underlying technology. In similar cases, the court has invalidated claims to using an index or a table to help a person to find information, as well as systems of allowing a person to passively absorb information.  
business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Finally, there is no indication in the specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
For at least these reasons, the rejection under 35 USC 101 is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681